Citation Nr: 0819196	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-42 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1992 to May 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating effective July 31, 2003.


FINDINGS OF FACT

1.  With consideration of the doctrine of reasonable doubt, 
the veteran's PTSD is currently manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to symptoms including panic attacks more 
frequent than once a week, disturbances of motivation and 
mood, paranoid delusions, auditory hallucinations, 
flashbacks, nightmares, impaired judgment and difficulty in 
establishing and maintaining effective work and social 
relationships.   

2.  The veteran's PTSD is not manifested by occupational and 
social impairment , with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 50 percent disability rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VA duty to notify was satisfied in part by a September 
2003 letter sent to the appellant prior to the April 2004 
rating decision that fully addressed three of the four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim for service connection 
for his mental condition, and of the appellant's and VA's 
respective duties for obtaining evidence.  While the 
appellant was not asked to submit any information in his 
possession to the RO, he was not prejudiced thereby, because 
his extensive VA and Florida Department of Corrections 
medical records, combined with his statements, are sufficient 
to describe both the severity of his symptoms and their 
impact upon his relationships and employment.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Also in 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Here, the RO 
granted service connection in its April 2004 rating decision, 
assigned an initial disability rating of 30 percent, and 
assigned an effective date of July 31, 2003.  Consequently, 
no further notice pursuant to 38 U.S.C.A. § 5103(a) is 
required.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's VA and Florida 
Department of Corrections medical records have been obtained.  
This satisfies the veteran's concerns regarding the VA's duty 
to assist, as laid out in "Issue III" of his November 2004 
substantive appeal.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4.  The entire medical history is reviewed when 
making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. 38 C.F.R. § 4.7.  Since 
the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  
These criteria contemplate that a 30 percent evaluation is to 
be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2007).

The veteran contends that he is entitled to a disability 
rating of 50 percent or greater.  In support of his claim, he 
submitted proof of his participation in Alien Migrant 
Operation Able Manner and Joint Task Force Haitian Migrant 
Operation at Guantanamo Bay, Cuba; his own statements 
recounting his actions and observations there; his medical 
records from the VA Orlando Outpatient Clinic (OPC), and his 
medical records from the Florida Department of Corrections.

In his April 2004 statement in support of claim, the veteran 
states that he hears voices, and experiences hallucinations, 
nightmares, and panic and anxiety attacks.

In his May 2004 notice of disagreement, the veteran states 
that he was assigned to riot control at Guantanamo Bay, Cuba, 
when 20,000 Haitian refugees swarmed the base.  He reports 
that, in the scope of his duties, he "had to physically beat 
the Haitians down, including the women and children," and 
that he "witnessed suicides and burnings, and the Cuban 
military soldiers killing Haitians as they sought asylum."  
The veteran further reports that, after leaving service, he 
experienced mood swings, frustration, anger, agitation, 
sadness, and anxiety, as well as nervousness when around 
people.  He also reports experiencing nightmares which leave 
him unable to sleep, panic attacks which occur three to four 
times per week, and crying spells.  The veteran also reports 
that, in addition to his nightmares and panic attacks, he 
"began to experience intrusive thoughts of his riot control 
military experiences," including "pictures of Haitian women 
and children being beaten down and murdered[,] with visions 
of Cubans being blown up as they ran from Cuba to the United 
States to seek asylum, and pictures of dead Cuban bodies 
being pulled from the ocean by [the veteran], after having 
drowned when their attempt at asylum had failed.  The veteran 
reports that these pictures enter his mind daily, and that he 
has flashbacks three times per week.  He also notes that he 
cannot stop hearing screams in his head.  The veteran reports 
that, as a result, he was unable to complete tasks, failed to 
timely refill his medications, could not maintain regular 
employment, and became incarcerated.  The veteran restates 
that he experiences panic attacks three to four times per 
week in his November 2004 substantive appeal.

The veteran's medical records from the VA Orlando OPC, and 
from the Florida Department of Corrections, comport with many 
of these assertions.  The veteran reported experiencing panic 
attack-like symptoms, including anxiety especially at night, 
in a visit to the VA Orlando OPC in July 2001.  At the VA 
Orlando OPC in September 2003, the veteran reported being 
unable to maintain employment for more than a month or two 
over the past several years.  (While incarcerated in December 
2003, however, the veteran reported having worked 20 of 36 
months prior to his November 2003 incarceration as an 
unskilled laborer.)  The veteran also reported having 
recurrent nightmares and intrusive thoughts associated with 
his time in the Marines while stationed at Guantanamo Bay, 
Cuba, during the Haitian refugee riot.  The veteran had a GAF 
Scale score of between 45 and 50 in September 2003.

In his intake psychological screening at the Florida 
Department of Corrections, the veteran was found to have been 
on psychological medications, including Zoloft, Trazadone, 
and others, for depression and PTSD.  The veteran also 
reported having flashbacks.  The veteran was found to be 
slightly uncooperative, and to have admitted to anger, but 
was otherwise found to be psychologically within normal 
limits at that time.  While incarcerated, the veteran 
reported hearing voices and having flashbacks in November 
2003, and experiencing hallucinations in December 2003.  In 
January 2004, the veteran met with a psychology specialist, 
who noted that the veteran "was found under his cot one 
night by other inmates (apparently going through a PTSD 
episode)." [Parenthesis in original.]  The specialist also 
noted that, while the veteran denied experiencing auditory or 
visual hallucinations, "he does report a belief in 'spirits' 
of some of the deceased enemy he killed in action, coming to 
disturb American soldiers."  In March 2004, a senior 
psychologist recommended that the veteran be given a change 
of jobs so that he would no longer have to work in the 
kitchen, because the noise and hot air of the kitchen 
reminded the veteran of Haiti and Cuba.  In April 2004, the 
veteran reported hearing voices, having nightmares about 
combat, and hearing "people screaming" and "kids crying" 
every other day.  Later in April 2004, the veteran reported 
having auditory and visual hallucinations four times per 
week.  In May 2004, the veteran reported having flashbacks 
from active duty, and hearing voices asking him, "Why did 
you kill us?"  He was diagnosed at that time with having 
paranoid delusions.  In June 2004, the veteran reported 
hearing voices, including the "screamings of victims of 
gunfire."  Later in June 2004, the veteran reported having 
flashbacks every other day.  In July 2004, the veteran 
reported having flashbacks every two or three days.  In 
February 2005, the veteran reported experiencing auditory 
hallucinations in the form of screams three times per week.  
In July 2005, the veteran reported hearing children crying 
and seeing dead bodies two times per week.  In September 
2005, the veteran reported having visual hallucinations two 
to three times per week.  In November 2005, the veteran 
reported seeing black spirits chasing him three times per 
week, and claimed that the spirits were the spirits of 
Haitians who he fought against while serving in Guantanamo 
Bay.  He further claimed that the spirits asked him, "Why 
did you hit us?"  In January 2006, the veteran reported 
having auditory hallucinations daily, and panic attacks twice 
per week.  In February 2006, the veteran again reported 
experiencing daily hallucinations.

By contrast, the veteran reported experiencing no 
hallucinations at other times during November 2003, December 
2003, March 2004, November 2004, May 2005, and June 2005.  He 
reported experiencing hallucinations once per week in August 
2005 and October 2005, and experiencing them occasionally in 
December 2004.

The veteran's GAF Scale score changed often during his 
incarceration.  It was 78 in November 2003, 55 in December 
2003, 65 in April 2004, 55 in May 2004, 55 in July 2004, 65 
in August 2004, 68 in December 2004, 68 in February 2005, 69 
in March 2005, and 60 in January 2006.

In this case, the veteran's GAF Scale score, and the 
frequency of his hallucinations, have fluctuated 
considerably.  Consequently, the reasons for and against 
granting the claim are in relative equipoise.  In such 
situations, the benefit of the doubt is to be given to the 
veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990); Grantham v. Brown, 8 Vet. App. 228, 
235 (1995); Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the symptomatology attributable to the veteran's PTSD more 
nearly approximate the schedular criteria for a 50 percent 
rating.  The Board has considered the symptoms indicated in 
the rating criteria as examples or symptoms "like or similar 
to" the veteran's PTSD symptoms in determining the 
appropriate schedular rating assignment, and, although noting 
which criteria have not been met, has not required the 
presence of a specified quantity of symptoms in the Rating 
Schedule to warrant the assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further notes in the veteran's November 2004 
substantive appeal, he argues in his "Issue II" that his 
rating should also be increased on the basis of his major 
depressive disorder (MDD) and his Polysubstance Dependency 
(PSD), which he alleges also arose out of his experience 
serving in Guantanamo Bay, Cuba.  The veteran also raises the 
issue of his MDD in his April 2004 statement in support of 
claim.  At the VA Orlando OPC, the veteran was assessed with 
MDD in April 2001; in August 2003, the veteran was reported 
as having a history of MDD.  Also at the VA Orlando OPC, the 
veteran reported drinking seven to ten beers per day in March 
2001.  While incarcerated, the veteran was diagnosed with PSD 
in December 2003, April 2004, August 2004, and January 2006.  
However, the same manifestation or symptom cannot give rise 
to compensation under multiple rating codes.   See 38 C.F.R. 
§ 4.14; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Here, 
the rating code under 38 C.F.R. § 4.130 contemplates the same 
set of criterion for various mental disorders, including the 
depression, panic attacks, and impaired judgment, which have 
affected the veteran after his participation in Alien Migrant 
Operation Able Manner and Joint Task Force Haitian Migrant 
Operation at Guantanamo Bay, Cuba.  Consequently, having 
already been rated under 38 C.F.R. § 4.130 for PTSD, he 
cannot be afforded a greater rating on the basis of MDD or 
PSD.

The Board finds that there is no persuasive medical evidence 
of occupational and social impairment due to symptoms 
indicative of a more severe disability, such as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and difficulty in adapting 
to stressful circumstances.  Thus, under the current rating 
criteria, a 70 percent rating is not warranted.   

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for PTSD 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson, 12 Vet. App. 119.  But there is 
no evidence that the veteran's PTSD has been persistently 
more severe than the extent of disability contemplated under 
the assigned 50 percent rating at any time during the period 
of this initial evaluation.

The Board also has considered the issue of whether the 
veteran's PTSD standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2002); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) are not met. 

Resolving the benefit of doubt in the veteran's favor, the 
Board finds that the veteran's PTSD warrants a 50 percent 
disability rating under Diagnostic Code 9411 and no more.


ORDER

A schedular rating of 50 percent for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


